Exhibit 99.1 NEWS RELEASE FORWARD AIR CORPORATION REPORTS FIRST QUARTER 2011 RESULTS GREENEVILLE, Tenn.— (BUSINESS WIRE) – April 20, 2011 - Forward Air Corporation (NASDAQ:FWRD) today reported revenue, operating income, net income and diluted earnings per share for the three months ended March 31, 2011. Operating revenue for the quarter ended March 31, 2011 increased 12.3% to $120.2 million from $107.0 million for the same quarter in 2010.Income from operations was $13.3 million, compared with $6.1 million in the prior-year quarter.As a percent of operating revenue, income from operations increased to 11.1% from 5.7% for the same quarter last year.Net income during the period increased to $7.9 million from $3.4 million in the prior-year quarter.Income per diluted share for the first quarter of 2011 was $0.27 compared with $0.12 in the prior-year quarter. Bruce A. Campbell, Chairman, President, and CEO, commenting on the first quarter said, “We were very pleased with out first quarter performance. Our operating income and income per diluted share exceeded last year’s by 118% and 125% respectively driven, in large part, by the exceptional performance of our airport-to-airport service offering. Ongoing low inventory levels and tightening capacity has increased the demand for our expedited time-definite service mode of transportation and we believe this provides for substantial growth potential for the foreseeable future.” Commenting further, Mr. Campbell said, “Our Forward Air Solutions business segment results were driven by traditionally weak first quarter demand compounded by horrible weather early this year. Unlike our core business, specialty retail sales that are missed due to bad weather are typically not recaptured. With the majority of our cost control initiatives in place, Solutions stands poised for profitability as volumes return from existing customers and we build density from new business wins.” In closing, Mr. Campbell said, “As we have stated previously, our goal is to return, as quickly as possible, to the pre-recession margins and returns our shareholders expect from us. While the 540 basis point improvement in our operating ratio is most encouraging, we remain vigilant to not allow unnecessary costs to creep back into the model. This will enable us to take full advantage of the model’s ample operating leverage. Lastly and most importantly, we thank our employees and independent contractors whose hard work and dedication made these results possible.” Commenting further on the quarter, Rodney L. Bell, Senior Vice President and CFO said, “We had another outstanding quarter for cash flows allowing us to increase cash by $11.2 million to close the quarter with cash of $85.7 million. Consistent with year end we had $50.0 million outstanding on our line of credit with $38.3 million available on our credit facility.” Commenting on the Company’s guidance for the second quarter, Mr. Bell said, “We anticipate that our second quarter 2011 revenues will increase in the range of 8% to 12% over the comparable 2010 period, and we expect income per diluted share to be between $0.34 and $0.38 per share. This compares to $0.27 per share in the second quarter of 2010.” Review of Financial Results Forward Air will hold a conference call to discuss first quarter 2011 results on Thursday, April 21, 2011 at 9:00 a.m. EDT.The Company’s conference call will be available online at www.forwardair.com or by dialing 800.841.9385, pass code 41970161.A replay of the conference call will be available at www.forwardair.com beginning shortly after the completion of the live call. About Forward Air Corporation Forward Air Corporation operates two business segments, Forward Air, Inc. and Forward Air Solutions, Inc. Forward Air, Inc. is a high-service-level contractor to the air cargo industry providing time-definite ground transportation services through a network of terminals located on or near major airports in 84 cities in the United States and Canada. It provides these services as a cost-effective alternative to air transportation of cargo that must be delivered at a specific time but is relatively less time-sensitive than traditional air freight or when air transportation is not economical. Forward Air Solutions, Inc. is a provider of pool distribution services. Pool distribution involves the consolidation and shipment of several smaller less-than-truckload shipments to a common area or region. Once at the regional destination, the loads are deconsolidated, then grouped with other shipments with common delivery points, and delivered in a very precise, time-sensitive manner. Our pool distribution network consists of terminals and service locations in 19 cities within the Mid-Atlantic, Southeast, Midwest and Southwestern United States. 2 Forward Air Corporation Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months ended March 31, March 31, Operating revenue: Forward Air Airport-to-airport $ $ Logistics Other Forward Air Solutions Pool distribution Total operating revenue Operating expenses: Purchased transportation Forward Air Airport-to-airport Logistics Other Forward Air Solutions Pool distribution Total purchased transportation Salaries, wages and employee benefits Operating leases Depreciation and amortization Insurance and claims Fuel expense Other operating expenses Total operating expenses Income from operations Other income (expense): Interest expense (195 ) (185 ) Other, net 16 30 Total other expense (179 ) (155 ) Income before income taxes Income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Dividends per share: $ $ 3 Forward Air Corporation Condensed Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, 2010 (a) Assets Current assets: Cash $ $ Accounts receivable, net Other current assets Total current assets Property and equipment Less accumulated depreciation and amortization Total property and equipment, net Goodwill and other acquired intangibles: Goodwill Other acquired intangibles, net Total goodwill and other acquired intangibles Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of debt and capital lease obligations Total current liabilities Debt and capital lease obligations, less current portion Other long-term liabilities Deferred income taxes Shareholders’ equity: Common stock Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (a) Taken from audited financial statements, which are not presented in their entirety. 4 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended March 31, March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation Loss on disposal of property and equipment 21 1 Provision for (recovery) loss on receivables (50 ) 90 Provision for revenue adjustments Deferred income taxes 20 (873 ) Tax benefit for stock options exercised (88 ) (4 ) Changes in operating assets and liabilities Accounts receivable (6,058 ) (3,218 ) Prepaid expenses and other current assets (881 ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment 20 Purchases of property and equipment (7,329 ) (5,426 ) Other 39 Net cash used in investing activities (6,742 ) (5,367 ) Financing activities: Payments of debt and capital lease obligations (171 ) (261 ) Proceeds from exercise of stock options 38 Payments of cash dividends (2,055 ) (2,029 ) Tax benefit for stock options exercised 88 4 Net cash provided by (used in) financing activities (2,248 ) Net increase in cash Cash at beginning of period Cash at end of period $ $ 5 Forward Air Corporation Segment Information (In millions) (Unaudited) Three months ended March 31, Percent of March 31, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 87.5 % $ % $ 15.7 % FASI (1.2 ) (7.3 ) Intercompany Eliminations (0.2 ) (0.1 ) (0.3 ) (0.3 ) (33.3 ) Total Purchased transportation Forward Air FASI (0.1 ) (2.7 ) Intercompany Eliminations (0.2 ) (0.3 ) (33.3 ) Total Salaries, wages and employee benefits Forward Air FASI (0.7 ) (9.6 ) Total (0.2 ) (0.7 ) Operating leases Forward Air FASI (0.3 ) (14.3 ) Total Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air (0.2 ) (11.1 ) FASI Total (0.1 ) (4.3 ) Fuel expense Forward Air FASI Total Other operating expenses Forward Air FASI (0.5 ) (27.8 ) Total (0.1 ) (1.0 ) Income (loss) from operations Forward Air FASI (1.0 ) (6.6 ) (1.1 ) (6.7 ) (9.1 ) Total $ 11.1 % $ % $ 118.0 % 6 Forward Air Corporation Forward Air Inc. Operating Statistics Three months ended March 31, March 31, Percent Change Operating ratio 86.4 % 92.1 % (6.2 ) % Business days Business weeks Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 14.5 % 12.6 % Average linehaul shipment size Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ Cost per mile $ $ % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 7 Important Information This press release contains “forward-looking statements,” as defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements other than historical information or statements of current condition and relate to future events or our future financial performance. Some forward-looking statements may be identified by use of such terms as “believes,” “anticipates,” “intends,” “plans,” “estimates,” “projects” or “expects.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The following is a list of factors, among others, that could cause actual results to differ materially from those contemplated by the forward-looking statements: economic factors such as recessions, inflation, higher interest rates and downturns in customer business cycles, our inability to maintain our historical growth rate because of a decreased volume of freight moving through our network or decreased average revenue per pound of freight moving through our network, increasing competition and pricing pressure, surplus inventories, loss of a major customer, the creditworthiness of our customers and their ability to pay for services rendered, our ability to secure terminal facilities in desirable locations at reasonable rates, the inability of our information systems to handle an increased volume of freight moving through our network, changes in fuel prices, claims for property damage, personal injuries or workers’ compensation, employment matters including rising health care costs, enforcement of and changes in governmental regulations, environmental and tax matters, the handling of hazardous materials, the availability and compensation of qualified independent owner-operators and freight handlers needed to serve our transportation needs and our inability to successfully integrate acquisitions. As a result of the foregoing, no assurance can be given as to future financial condition, cash flows or results of operations.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. -END- CONTACT: Forward Air Corporation Rodney L. Bell, 423-636-7000 rbell@forwardair.com
